Citation Nr: 1547469	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1968.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the pendency of the appeal, a March 2013 RO decision granted the Veteran's previously appealed claim of entitlement to service connection for lung cancer (claimed as chronic lung disease), rated as 100 percent disabling, effective January 28, 2013.  As this decision represents a full grant of the benefits sought, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability rating or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In his May 2012 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board at a local RO (Travel Board hearing).  However, as noted in the October 2015 Appellant's Brief, after being properly notified of the scheduled Travel Board hearing in March 2015, the Veteran indicated in April 2015 that he no longer desired a hearing before the Board.  Therefore, the Veteran's prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDINGS OF FACT

1.  An August 2006 RO decision denied entitlement to service connection for a skin condition.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the August 2006 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin condition, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  The Veteran's gout did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.  

4.  For the entire period on appeal, the Veteran's diabetes mellitus type II has required prescription medication and restricted diet, without regulation of activities.  


CONCLUSIONS OF LAW

1.  The August 2006 RO decision denying entitlement to service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a skin condition has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus type II have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code (DC) 7913 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a skin condition, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within a December 2010 notice letter sent to the Veteran which also provided proper notice regarding the Veteran's claims of entitlement to service connection for gout and diabetes mellitus type II.  The Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, and private treatment records.  

VA provided an examination regarding the Veteran's diabetes mellitus type II in March 2011.  The examination and opinion is adequate regarding the Veteran's initial rating claim adjudicated herein because it is based on a thorough examination, appropriate diagnostic tests, and review of the Veteran's medical history; moreover, the examination report contains sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected diabetes mellitus type II since he was last examined in March 2011.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

The Veteran has not been afforded a VA examination in conjunction with his claim to reopen the previously denied claim of entitlement to service connection for a skin condition; however, the duty to provide a medical examination and/or opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, new and material evidence has not been received to reopen he Veteran's claim of entitlement to service connection for a skin condition; thus, a VA examination is not warranted.  

Additionally, the Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for gout.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record, including the Veteran's service treatment records, does not reveal evidence establishing that his currently diagnosed gout first manifested during active service or within one year of service discharge.  Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his gout is associated with his active service, and he is not competent to diagnose gout or to provide an etiological opinion relating currently diagnosed gout to his active service.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examinations regarding his claim of entitlement to service connection for gout is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  




II.  New and Material Evidence - Skin Condition

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a skin condition was previously denied in an August 2006 RO decision because the evidence did not show that a chronic skin condition first had onset during active service or that a chronic skin condition was associated with the Veteran's presumed exposure to herbicides or otherwise related to active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the August 2006 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final August 2006 RO decision, evidence added to the record does not document treatment or diagnosis of a chronic skin condition during the Veteran's active service nor does it establish a relationship between a chronic skin condition and active service, to include presumed herbicide exposure.  Therefore, the evidence submitted since the prior final denial is considered cumulative; moreover, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156(a).  As such, there is no basis upon which to reopen the Veteran's claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Gout

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has claimed entitlement to gout, initially claimed as swelling of the joints, as a result of herbicide exposure during active service.  Medical evidence documents a current diagnosis of gout; therefore, the Veteran has shown a current disability as required for service connection.  

Regarding in-service incurrence of a disease or injury, the Board acknowledges that the Veteran's service personnel records document that he served in Vietnam from April 1967 to September 1968.  Therefore, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

Notably, however, service treatment records, which are detailed and appear complete across the Veteran's period of service, are absent for any complaint or treatment of gout or arthritis.  Physical examinations at enlistment and separation, in November 1965 and September 1968 respectively, documents normal relevant clinical evaluations; moreover, concurrent reports of medical history deny any arthritis, rheumatism, or joint problems.  Additionally, post-service treatment records do not document evidence of gout or arthritis in the first post-service year.  

Initially, the Board notes that although the Veteran served in Vietnam and is presumed to have been exposed to herbicides, he is not entitled to service connection for gout on a presumptive basis, as it is not among the specific disabilities enumerated within pertinent VA regulation.  See 38 C.F.R. § 3.309(e).  
Similarly, as there is no competent evidence of record that gout or arthritis manifested during the Veteran's active service, or within the one-year post-service presumptive period, service connection for chronic disease on a presumptive basis is not warranted.  38 C.F.R. § 3.309(a).  

However, as noted above, even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, supra; Combee, 34 F.3d 1039.  

Therefore, entitlement to service connection for gout is also considered on a direct basis, and the relevant question is whether there is an association or nexus relationship between the Veteran's gout and his active service, including presumed exposure to herbicides in Vietnam.  

Post-service VA treatment records from December 1996 first document that the Veteran had gout in his right hand, and thereafter, an assessment or diagnosis of gout is regularly indicated.  Notably, however, there is no etiological medical opinion linking the Veteran's gout active service.  

While the Veteran is competent to report observable symptoms as he experiences them through his senses, see Layno, 6 Vet. App. 465, he is not competent to provide a nexus opinion that his currently diagnosed gout is caused by or due to active service, to include his presumed exposure to herbicides, as gout is not a simple or even external medical condition that can be easily observed or causally related to active service without medical expertise.  See Jandreau, 492 F.3d at 1377.  In addition, the Veteran has not alleged that his gout had its onset during active duty or even in close proximity to such service.  Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can base a grant of service connection.  

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection for gout.  As the preponderance of the competent, probative evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


IV.  Initial Rating - Diabetes Mellitus Type II

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Additionally, when  rating a service-connected disability, the entire history must be borne in mind.  Id.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged rating periods are warranted for any period on appeal; however, the record does not support the assignment of staged ratings during the pendency of the claim.  

The Veteran seeks an initial disability rating in excess of 20 percent for his diabetes mellitus type II, which is evaluated under Diagnostic Code (DC) 7913.  See 38 C.F.R. § 4.119, DC 7913 (2015).  

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent disability rating.  Id.  Finally, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a maximum schedular 100 percent disability rating.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

The Veteran first filed his initial claim of entitlement to service connection for diabetes mellitus type II in November 2010.  He was afforded a VA diabetes examination in March 2011.  At that time, the VA examiner noted the Veteran's diabetes mellitus type II was first diagnosed in 2006 following a blood test, and that his condition since had been stable, treated with oral medication without side effects.  There was no history of hospitalization, pancreatic trauma, or diabetes related neoplasm; no evidence of episodes of hypoglycemic reactions or ketoacidosis; and no restrictions in activities due to diabetes.  

Subsequent treatment records document that the Veteran's diabetes mellitus type II has remained stable with prescribed medication and restricted diet.  Additionally, private treatment records from July 2012 indicate that the Veteran's course remained stable, with no alteration of his prescribed medication; the private physician suggested that the Veteran continue sodium restriction and that he remain as active as possible.  

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II for the entire period on appeal.  

As noted above, for an increased 40 percent disability rating, the evidence must show that the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  38 C.F.R. § 4.119, DC 7913.  However, the evidence of record does not document that the Veteran's diabetes mellitus type II has required insulin or regulation of activities for any period on appeal.  Rather, the Veteran's diabetes mellitus type II has been stable for the pendency of the appeal with oral medication and restricted diet.  As such, an increased 40 percent disability rating is not warranted for any period on appeal.  Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his diabetes mellitus type II which would entitle him to an increased 60 or 100 percent disability rating under the relevant rating criteria.  Specifically, upon VA examination in March 2011, the Veteran denied any history of ketoacidosis, hypoglycemic reactions, or hospitalizations related to his diabetes.  Moreover, the additional medical evidence of record does not document any instances of these conditions.  

The Board acknowledges that the rating criteria also provides for compensable complications of diabetes to be evaluated separately.  See id., Note 1.  Notably, the Veteran has previously been granted service connection for peripheral neuropathy of the upper and lower extremities related to his diabetes mellitus type II.  However, he has not pursued an appeal with respect to the disability ratings or effective dates assigned for such conditions; therefore, they are not before the Board for consideration.  See 38 C.F.R. § 20.200-02 (2015).  Moreover, the evidence of record fails to show that the Veteran has any additional complications of his diabetes mellitus type II that are compensable.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II for the entire period on appeal.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the schedular criteria are adequate to rate the Veteran's diabetes mellitus type II for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his diabetes mellitus type II that are unusual or different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's diabetes mellitus type II, and the Board is not required to remand the matters for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's diabetes mellitus type II precludes him from securing or following a substantially gainful occupation.  The March 2011 VA examiner documented that the Veteran previously worked as an assistant social worker, but that he retired in 1995 due to his age and duration of work.  The examiner documented no functional impact upon the Veteran's ability to work as a result of his diabetes mellitus type II, and there is no indication elsewhere in the record that the Veteran's diabetes completely precludes him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a skin condition; therefore, the claim to reopen is denied.  

Service connection for gout is denied.  

An initial disability rating in excess of 20 percent for diabetes mellitus type II is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


